the Court seemed clearly of opinion, that the first report could not be maintained; that the supplementary report was irregular; and that the rule of reference to report to next term, did not authorise the issuing executions upon the report into office during the vacation (particularly without notice to the Defendant) although a term had intervened between the entering of the rule, and the appointment of the Referees.
No opinion was given on the other points, but the execution and report were, for the above reasons, set aside, and the actions, by consent, referred de novo.